EMPLOYMENT AGREEMENT



 

THIS EMPLOYMENT AGREEMENT ("Agreement"), is made and entered into effective this
9th day of February, 2004 (the "Effective Date"), by and between HAROLD'S
STORES, INC., an Oklahoma corporation ("Company"), and Hubert W. Mullins, an
individual ("Employee").



In consideration of the mutual covenants herein contained, the parties hereto
agree as follows:



1. Employment. Company hereby employs Employee and Employee accepts employment
upon the terms and conditions set forth herein.



2. Term. This Agreement shall commence on the Effective Date. Employee's
employment with Company shall be "at will" and either Employee or Company may
terminate Employee's employment for any reason at any time, with or without
cause, upon the provision of thirty (30) days written to notice to the other.



3. Duties of Employee. Employee shall serve as President and Chief Executive
Officer of Company, reporting to the Board of Directors (the "Board").



4. Compensation.



4.1. Base Salary.

Company shall pay Employee for all services rendered hereunder a base salary at
the rate of Six Hundred Thousand Dollars ($600,000) per annum, payable in
accordance with the normal payroll practices of Company in effect from time to
time (the "Base Salary"). Such salary shall be subject to withholding and other
applicable taxes.





4.2. Bonus Potential. Employee may have an annual bonus potential for years
commencing with fiscal year 2004, in accordance with a bonus plan approved by
the Board of Directors. Employee shall prepare a proposed bonus plan for all of
the Company's executive employees, including Employee, and submit it to the
Company's Board of Directors within sixty (60) days after the Effective Date.
Employee understands and agrees that the Board of Directors shall not be
required to accept the terms or conditions of Employee's proposed bonus plan.
However, Company's Board of Directors will give due consideration to such plan
when determining the bonus plan to be provided to all members of the executive
team. The plan bonus adopted by the Board of Directors shall apply to Employee's
employment hereunder.



4.3. Employee Benefits. Employee shall be reimbursed for all reasonable travel
and business expenses incurred by him in connection with the performance of his
duties. Employee shall receive such other pension, thrift, medical insurance,
life and disability insurance as is made available to other senior executives of
Company, provided, however, that this Agreement shall not be construed to afford
Employee any greater rights to benefits under any of such programs than are
provided under the terms thereof or prohibit Company's right to amend or
discontinue any such plans in accordance with the terms of such plans.
Notwithstanding the foregoing, the benefits to Employee shall also include, but
not be limited to four (4) weeks of paid vacation per year accrued annually on
the commencement of each year of this Agreement; and (ii) reimbursement of up to
a total of $25,000 per year for (a) dues and reasonable expenses incurred in
connection with the use of an Employee-owned membership, if any, in a country
club of his choosing in the Dallas area, (b) the costs and expenses of
maintaining the automobile used by Employee in the conduct of Employee's
business, and (c) such other expenses that are customarily provided to chief
executive officers of other corporations similar in size and financial situation
to Company.



4.4. Stock Options. Employee shall be granted stock options for the purchase of
up to 300,000 shares of common stock of Company in accordance with the Stock
Option Agreement attached as Exhibit A.



5. Extent of Services.

Employee shall devote his entire time and attention to Company's business during
the term of this Agreement. The hours of work shall be the working hours
normally appurtenant to the duties of Employee, but Employee agrees to work such
hours at such times of day as shall be necessary for the proper discharge of his
duties hereunder.





6. Job Location. Employee's primary job location will be at Company's principal
offices in Dallas, Texas.



7. Death or Disability During Employment. If Employee dies during the term of
this Agreement, this Agreement shall automatically terminate and Company shall
pay to Employee's estate the compensation and benefits that would be otherwise
payable to Employee up to the end of the month in which his death occurred. If
Employee becomes disabled or otherwise suffers from a "serious health condition"
as defined in the Family and Medical Leave Act ("FMLA") during the term of this
Agreement so that he is unable to perform his duties under this Agreement for a
period of thirty (30) days, either Company or Employee may terminate the
employment of Employee by Company. Employee understands and agrees that he is
considered a "key employee" under FMLA and that he would not necessarily be
entitled to restoration to his position as Chief Executive Officer of the
Company in the event of recovery from the disability or serious health
condition.



8. Confidential Information and Trade Secrets. For purposes of this Agreement,
the term "Confidential Information" means any and all data, know-how, designs,
customer lists, current and anticipated customer requirements, price lists,
market studies, business plans, historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training materials and techniques, computer software and programs, systems,
improvements, devices, discoveries, concepts, ideas, designs, methods and
information concerning the business and affairs of the Company, however
documented, and any other information of the Company that is a trade secret of
the Company, and all notes summaries or compilations containing or based, in
whole or in part, on any information included in the foregoing. Employee
acknowledges that in the course of his employment by Company, Employee will
become acquainted with Confidential Information belonging to Company. Employee
acknowledges and agrees that all Confidential Information of the Company known
or obtained by Employee, whether before or after the date hereof, is the
property of Company. Therefore, Employee agrees that Employee will not, at any
time, other than in furtherance of Employee's employment duties, disclose to any
unauthorized persons or use for his own account or for the benefit of any third
party any Confidential Information, whether Employee has such information in
Employee's memory or embodied in writing or other physical form, without
Company's prior written consent, unless and to the extent that the Confidential
Information is or becomes generally known to and available for use by the public
other than as a result of Employee's fault or the fault of any other person
bound by a duty of confidentiality. Employee agrees, upon any termination of his
employment with Company and at any other time Company may request, to deliver to
Company, or such representatives as Company may designate, all documents,
memoranda, notes, plans, records, reports, and other documentation, models,
components, devices, or computer software, whether embodied in a disk or in
other form (and all copies of all of the foregoing), relating to the business,
operations, or affairs of Company and any other Confidential Information that
Employee may then possess or have under Employee's control.



9. Conflicts of Interest During Employment. During his employment with Company,
Employee shall not, without the express written consent of Company, directly or
indirectly, render services to or for any person or entity, for or without
compensation, or engage in any activity competitive with or adverse to the
business interests of Company, whether alone, as a partner, an officer,
director, employee, shareholder, trustee, fiduciary, agent, advisor, consultant
or other representative of any other entity.



10. Certain Remedies. Employee acknowledges and agrees that (i) breach of any of
the covenants and agreements contained in Sections 8, 9 and 10 hereof will give
rise to irreparable injury to Company, inadequately compensable in damages, (ii)
the covenants and agreements contained in Sections 8, 9 and 10 are necessary for
the protection of the legitimate business interests of Company and to prevent
Employee from acquiring an unfair trade advantage and are reasonable in scope
and content, and (iii) the covenants contained in Sections 8, 9 and 10 and the
enforcement of specific performance thereof will not in any way prevent Employee
from earning a reasonable livelihood. In furtherance of the foregoing, the
parties hereto expressly intend and agree that, in the event of any actual or
threatened breach by Employee of the covenants contained in Sections 8, 9 or 10,
Company shall be entitled, in addition to damages and any other remedies
available under law, to specific performance and to injunctive relief to
restrain the actual or threatened breach of said covenants by Employee. Employee
further agrees, to pay to Company all costs, charges and expenses incurred in
enforcing any of the covenants in Sections 8, 9and 10 including court costs and
reasonable attorneys' fees incurred in connection therewith. In the event this
Agreement or the covenants or agreements contained in Sections 8, 9 and 10 shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of their being too extensive in any respect, such covenants shall be
interpreted to extend only to the maximum extent in all other respects as to
which they may be enforceable, all as determined by such court in such action.





11. Miscellaneous.



11.1 Notices. Any and all notices or the communications required or permitted to
be given under any of the provisions of this Agreement shall be in writing and
shall be personally delivered or mailed by first class registered or certified
mail, return receipt requested, addressed to the parties at the addresses set
forth below (or at such other address as any party may specify by notice to all
other parties given as aforesaid).



If to Employee: Hubert W. Mullins

3880 Whitehall Drive

Dallas, Texas 75229



If to Company: Harold's Stores, Inc.

ATTN: Jodi L. Taylor

765 Asp Avenue

Norman, Oklahoma 73072



11.2 Governing Law. This Agreement and all rights and obligations hereunder
shall be governed by and construed in accordance with the laws of the State of
Texas (without regard to its principles of conflicts of laws).



11.3 Entire Agreement; Amendment and Waiver. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes any prior agreement, arrangement and understanding between the
parties regarding the subject matter hereof, including, without limitation, any
previous agreement of employment or compensation. This Agreement may be amended
or changed only in a written instrument duly executed by each of the parties
hereto and any alleged amendment or change which is not so documented shall not
be effective as to the parties. The provisions of this Agreement may be waived
only by the party hereto who is entitled to the benefit thereof by evidencing
such waiver in writing, executed by such party. Except to the extent waiver or
satisfaction is deemed to exist by the express terms of this Agreement, the
failure of any party hereto to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provisions,
nor in any way to affect the validity of this Agreement or any part thereof or
the right of any party thereafter to enforce each and every provision. No waiver
of any breach of this Agreement shall be held to be a waiver of any other or
subsequent breach.



11.4 Severability. This Agreement is intended to be performed in accordance with
and only to the extent permitted by all applicable legal requirements. If any
provision of this Agreement or the application thereof to any person or
circumstance shall for any reason and to any extent, be invalid or
unenforceable, then the performance of such offending provision shall be excused
by the parties hereto, but the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby, but rather shall be enforced to the greatest extent permitted by law.



11.5 Assignability. Neither this Agreement nor any of Employee's rights or
obligations hereunder may be assigned without the prior written consent of
Company. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors, trustees and permitted assigns.



11.6. Arbitration. The parties firmly desire to resolve all disputes arising
hereunder without resort to litigation in order to protect their respective
business reputations and the confidential nature of certain aspects of their
relationship. Accordingly, any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator or arbitrators shall be binding and conclusive on the parties, and
shall be kept confidential by the parties to the greatest extent possible. No
disclosure of the award shall be made by the parties except as required by law
or as necessary or appropriate to effectuate the terms thereof. It is expressly
agreed that the arbitration shall occur in a location in Dallas County, Texas.
If any suit, action or proceeding with respect to this Agreement shall be
brought prior to, during or after such arbitration proceedings, then such suit,
action or proceeding shall be brought exclusively in the Texas State courts of
competent jurisdiction in Dallas County, Texas or in the United States District
Court in Dallas County, Texas



11.7 Remedies Cumulative. All remedies available to the parties or herein
expressly conferred shall be deemed cumulative with and not exclusive of any
other remedies expressly conferred hereby or available to any party, and the
exercise of any one remedy shall not preclude the exercise of any other remedy.



11.8 Survival. Unless specifically superseded by any subsequent agreement
between Company and Employee, provisions contained in this Agreement that by
their sense and context are intended to survive the completion of performance,
termination or cancellation of this Agreement (including, without limitation,
Sections 8 and 9) shall so survive regardless of whether Employee remains
thereafter in the employ of the Company.



12. Other Agreements. Employee represents and warrants that he is not a party to
any contract or agreement with any other person or entity which would prevent
Employee from entering into this Agreement or performing the duties prescribed
herein.



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.



"EMPLOYEE"



__________________________________________

HUBERT W. MULLINS



"COMPANY"

HAROLD'S STORES, INC.,



an Oklahoma corporation

 

By: __________________________________________

Name: __________________________________________

Title: __________________________________________

 

EXHIBIT A

 

 

STOCK OPTION AGREEMENT



HAROLD'S STORES, INC.



STOCK OPTION AGREEMENT



This Agreement is made and entered into effective February 9, 2004 ("Effective
Date") by and between Harold's Stores, Inc., an Oklahoma corporation
("Company"), and Hubert W. Mullins, an employee of Company, or a subsidiary of
Company ("Employee").



WITNESSETH:



WHEREAS, Company desires to grant Employee an option to purchase shares of its
Common Stock, par value $0.01 per share ("Common Stock"), as hereinafter
provided in order to carry out the purpose of the Harold's Stores, Inc. 1993
Performance and Equity Incentive Plan ("1993 Plan").



NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties agree as follows:



1. Grant of Option. Subject to the terms contained herein, Company hereby grants
to Employee as of the Effective Date, the right and option, herein called the
"Option," to purchase all or any part of an aggregate of 300,000 shares of
Common Stock. The right to purchase the underlying shares shall constitute a
Non-Qualified Stock Option, as defined in the 1993 Plan.



2. Purchase Price. The purchase price of the shares of Common Stock covered by
the Option shall be $3.07 per share, subject to adjustment as provided in
Paragraph 6 and the 1993 Plan.



3. Term of Option. The Option shall become vested and exercisable in
installments at the annual rate of twenty percent (20%) of the total number of
shares of Common Stock constituting the Non-Qualified Stock Option, beginning
one year from the Effective Date, and on each annual anniversary date of the
Effective Date an additional 20% shall vest and become exercisable as set forth
herein, such that all of the shares shall have become vested and the Option may
thereafter be exercised in full on the fifth anniversary of the Effective Date.
The Option may be exercised as to the aggregate number of shares then vested and
exercisable, subject to the terms of this Agreement and the 1993 Plan, at any
time and from time to time until ten (10) years after the Effective Date, or for
such other period set forth in Paragraph 5 hereof. Except as provided in
Paragraph 5, the Option may not be exercised at any time unless Employee shall
have been in the continuous employ of the Company or any subsidiary of the
Company from the Effective Date hereof through the date of the exercise of the
Option.



4. Non-transferability. The Option shall not be assignable or transferable by
Employee, except by will or by the laws of descent and distribution. During the
life of Employee, the Option shall be exercisable only by him or her.



5. Termination of Employment; Death of Employee. In the event of the death of
Employee while in the employ of Company, any unvested installments of the Option
shall be accelerated as of the date of death, and the Option shall be
exercisable in full by the heirs or other legal representatives of Employee at
any time within twelve (12) months following the date of death. In the event of
termination of employment of Employee for any reason other than death, the
Option shall be exercisable by Employee or his or her legal representative with
in three (3) months after the date of termination of employment (within twelve
(12) months after termination in the case of termination due to disability, as
determined by the Committee, as defined below) as to all shares of Common Stock
vested on the date of such termination; provided, however, that Company by
action of the Board of Directors or authorized committee thereof (the Board or
such committee being referred to herein as "Committee") may in its sole
discretion (based upon a recommendation of management of Company) approve
acceleration of any then unvested installments of the Option. In no event, may
the Option be exercised more than ten (10) years after the Effective Date
hereof.



6. Reorganizations and Recapitalizations of Company.



A. Subject to the other provisions of this Agreement, the existence of the
Option granted hereunder shall not affect or restrict in any way the right or
power of Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in Company's
capital structure of its business or any merger or consolidation of Company, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, any issue of shares of Common
Stock or shares of any other class of capital stock or warrants or rights to
acquire such shares, or the dissolution or liquidation of Company, or any sale
or transfer of all or any part of its assets or business, or any corporate act
or proceeding, whether of a similar character or otherwise.



B. In the event of any change in capitalization affecting the Common Stock, such
as a stock dividend, stock split, recapitalization, merger, consolidation,
split-up, combination or exchange of shares or other form of reorganization or
any other change affecting the Common Stock ("Change in Capitalization"), a
proportionate adjustment shall be made with respect to the aggregate number of
shares of Common Stock covered by this Option and the price per share to the end
that Employee shall be entitled to receive the same number and kind of stock,
securities, cash, property or other consideration as if this Option had been
exercised immediately preceding such Change in Capitalization.



C. In the event of a Change in Control (as defined below) of Company, and except
as the Committee may expressly determine otherwise in connection with any Change
in Control, any unvested portion of the Option outstanding on the date of such
Change in Control shall become immediately and fully exercisable.



D. A "Change in Control" of Company shall have occurred if any Acquiring Person
(other than Company, any Subsidiary, any employee benefit plan of Company or of
any subsidiary, or any person or entity organized, appointed or established by
Company or any subsidiary for or pursuant to the terms of any such plans), alone
or together with its Affiliates and Associates, shall become the beneficial
owner of thirty-five percent (35%) or more of the shares of Common Stock then
outstanding, except pursuant to an offer for all outstanding shares of Company's
Common Stock at a price and upon such terms and conditions as a majority of the
Continuing Directors determine to be in the best interests of Company and its
shareholders (other than the Acquiring Person or any Affiliate or Associate
thereof on whose behalf the offer is being made), and the Continuing Directors
no longer constitute a majority of the Board.



"Acquiring Person" means any person (any individual, firm, corporation or other
entity) who or which together with all Affiliates and Associates, shall be the
beneficial owner of a substantial block of Company's Common Stock; provided,
however, that Acquiring Person shall not mean Harold G. Powell, or any
Affiliate, Associate, spouse, or lineal descendent of Harold G. Powell,
including an adopted child of a lineal descendant.



"Affiliate" and "Associate" shall have the respective meanings ascribed to such
terms in Rule 12B-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934 as from time to time in effect.



"Continuing Director" means (i) any individual who is a member of the Board,
while such individual is a member of the Board, who is not an Acquiring Person,
or an Affiliate or Associate of an Acquiring Person, or a representative or
nominee of an Acquiring Person or of any such Affiliate or Associate and was a
member of the Board prior to the occurrence of the Change in Control date, or
(ii) any successor of a Continuing Director, while such successor is a member of
the Board, and who is not an Acquiring Person, or an Affiliate or Associate, and
is recommended or elected to succeed the Continuing Director by a majority of
the Continuing Directors.



7. Method of Exercising Option. The Option may be exercised, in whole or in
part, by written notification to Company on the form of Notice of Election to
Exercise attached hereto as Exhibit A, or such other form of written election
approved from time to time by the Committee. The completed Notice of Election to
Exercise shall be accompanied by cash or a certified or cashier's check for the
aggregate purchase price of the number of shares being purchased, or upon
exercise of the Option, Employee may, with approval of the Committee, pay for
the shares: (i) by tendering Common Stock of Company already owned by Employee
with such Common Stock to be valued based on the shares tendered at the Fair
Market Value (as defined below) determined on the date the Option is exercised;
or (ii)surrendering a portion of the Option with such surrendered Option to be
valued based on the difference between the Fair Market Value of the shares
underlying the surrendered Option on the date of exercise and the aggregate
option purchase price of the shares underlying the surrendered Option
("Surrender Value"); or (iii) with a combination of cash, Common Stock and
surrender of a portion of the Option. The Committee may also permit Employee to
simultaneously exercise the Option and sell the shares of Common Stock thereby
acquired, pursuant to a brokerage or similar arrangement, approved in advanced
by the Committee, and use the proceeds from such sale as payment of the purchase
price of the shares being acquired upon exercise of the Option.



Notwithstanding any provision hereof, the obligation of Company to sell and
deliver shares of Common Stock under the Option shall be subject to all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchange as may be required. Employee shall not
exercise any portion of the Option and Company will not be obligated to issue
any shares under the Option if the exercise thereof or if the issuance of the
shares shall constitute a violation by Employee or Company of any applicable law
or regulation. Company may require as a condition to the issuance of any shares
of Common Stock upon exercise of the Option that Employee remit an amount
sufficient, in Company's opinion, to satisfy all applicable FICA, federal, state
or other withholding tax requirements related to the exercise of the Option. If
approved by the Committee, Employee may satisfy such obligation in whole or in
part by surrendering a portion of the Option covering shares having a Surrender
Value equal to the amount of such requirement.



8. Rights as a Shareholder. Employee shall have no rights as a shareholder with
respect to any shares covered by the Option until the date of issuance of a
stock certificate to him or her for such shares.



9. Subsidiary. As used herein, the term "subsidiary" shall mean any present or
future corporation in which Company has a proprietary interest (but only if
Company owns, directly or indirectly, stock possessing at lease least fifty
percent (50%) of the total combined voting power of all classes of stock in such
corporation), as the Board of Directors of Company shall determine from time to
time.



10. Fair Market Value. "Fair Market Value" means, if the shares of Common Stock
are traded on a national securities exchange, the closing price of the shares on
such national securities exchange on the day on which such value is to be
determined or, if no shares were traded on such day, on the next preceding day
on which shares were traded, as reported by National Quotation Bureau, Inc. or
other national quotation service. If the principal market for the shares is the
over-the-counter market, Fair Market Value means the closing "asked" price of
the shares in the over-the-counter market on the date on which such value is to
be determined or, if such asked price is not available, the last sales price on
such day, on the next preceding day on which the shares were traded, as reported
by the National Association of Securities Dealers Automatic Quotation System
(NASDAQ) or other national quotation service. If at any time shares of Common
Stock are not traded on an exchange or in the over-the-counter market, Fair
Market Value shall be the value determined by the Committee, taking into
consideration those factors affecting or reflecting value which they deem
appropriate.



11. Option Plan. The terms of the Option and the rights and responsibilities of
the parties hereto shall be governed by the 1993 Plan. In the event of any
inconsistency between the terms of this Agreement and the 1993 Plan, the terms
of the 1993 Plan shall control.



 

 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Stock Option Agreement
effective as of the day and year first above written.



 

COMPANY:



HAROLD'S STORES, INC.



BY:______________________________



 

EMPLOYEE:



_________________________________

Hubert W. Mullins







 

 

 

 

 

 

 

 

 

 

 